Title: To John Adams from C. W. F. Dumas, 15 January 1781
From: Dumas, Charles William Frederic
To: Adams, John



The Hague Jany. 15, 1781
Honoured & dear Sir

I cannot find a french form to adress you at the head of my Letters which pleases so much to my heart as this English. Give me leave therefore to make use of it even when I write to you in French, which, you know, is more easy to me.
Le Comte de Welderen, et son Epouse, sont de retour ici. Ce qui, comme vous voyez, dément l’opinion, où étoient certaines gens, qu’il Se tiendroit à portée de S. J. Y. Il a un frere à Mastricht; et il s’est détourné pour le voir en passant, et probablement pour épargner à Madame le passage du Mordyk. La politique du public a cherché finesse dans son petit délai de paroître ici. Cela arrive plus souvent qu’on ne pense.
Je crois qu’il y a de l’exagération dans le nombre des vaisseaux pris par les Anglois. Je n’ai point entendu parlé des 10,000 qu’on doit envoyer en Zélande, où il y a déjà des garnisons, qu’on renforcera sans doute, mais non de 10,000 h. Si j’apprends quelque chose là-dessus, vous le saurez. En attendant, defiez-vous toujours de la politique de la Bourse, pour plusieurs raisons, comme je me défie de mon côté des bruits qu’on fait courir ici; par exemple, que la Maison H– d’Amsterdam auroit souscrit pour 2 millions St. dans le nouvel emprunt des Angl.
Je vous remercie, Monsieur, des nouvelles que vous avez la bonté de me communiquer, et j’en ferai usage.
Je reviens de diverses visites. Personne ne sait rien ici des 10,000 h. pour la Zélande.
Je suis avec beaucoup de respect & d’attachement Monsieur Votre très-humble & très-obéissant serviteur

Dumas

